Citation Nr: 0840452	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  07-32 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for status post cerebral 
vascular accident (CVA) and embolism of the left lung.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1945 to August 
1946 and from November 1949 to November 1953. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim. 

In March 2007, the veteran filed a claim for service 
connection for contracture of the hand joint, deficiency 
anemia, and arthritis.  These matters are referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the veteran 
did not have an embolism of the left lung during service, or 
that he has been diagnosed with a pulmonary embolism since 
separation from service.

2.  The preponderance of the evidence shows that the 
veteran's cerebral embolism, which caused the 1972 CVA, was 
not present in service or until many years thereafter and was 
not related to service or to an incident of service origin.


CONCLUSION OF LAW

The criteria for service connection for status post CVA and 
embolism of the left lung have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in March 2006 
informed the veteran of all three elements required by 
38 C.F.R. § 3.159(b) as stated above.  In light of the denial 
of the veteran's claim for service connection, no disability 
rating or effective date can be assigned, so there can be no 
possibility of prejudice to the veteran under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, the RO has obtained the veteran's 
service medical records, VA treatment records, and pertinent 
private treatment records, and provided him with a VA 
examination.  See 38 C.F.R. § 3.159(c).  The duty to assist 
has therefore been satisfied and there is no reasonable 
possibility that any further assistance to the veteran by VA 
would be capable of substantiating his claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the veteran in 
adjudicating this appeal.


II.  Service Connection

The veteran essentially contends that he developed an 
embolism in his left lung due to long term exposure to 
increased pressure on submarines and frequent deep sea dives 
during service.  Further, he contends that this embolism of 
the left lung was the cause of his subsequent CVA in 1972.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Because it is undisputed that the veteran spent time in the 
pressurized environment of submarines during service, and was 
diagnosed with a cerebral embolism after suffering a CVA in 
July 1972, the Board will focus on the evidence that pertains 
to whether the veteran's cerebral embolism, and subsequent 
CVA, are related to his military service.  See Newhouse v. 
Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); Gonzalez v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Service medical records are devoid of evidence of treatment 
for a cerebral or pulmonary embolism.  Rather, chest x-rays 
taken in January 1945 and August 1946 were negative and a 
chest x-ray report from July 1946 indicates that the lung 
fields were clear and the diaphragm was smooth with clear 
angles.  

The veteran was first diagnosed with an embolism in July 
1972, almost 20 years after separation from service, when he 
was admitted to the hospital after suffering a CVA.  A 
hospital report dated in July 1972 indicates that the 
veteran's diagnosis upon admission was questionable cerebral 
embolism, cerebral thrombosis, and a ruptured varied 
aneurysm, based on an arteriogram showing complete occlusion 
of the right middle cerebral artery.  The admitting doctor 
noted that the veteran smoked a pack of cigarettes a day, and 
reported that his chest was symmetrical with normal and equal 
expansion, his lungs were resonant throughout, and that he 
had normal vesicular breathing with no rales heard.  A 
hospital discharge report dated in August 1972 reveals that 
the veteran's final diagnosis was cerebral embolism with left 
hemiplagia. 

There is no indication from the claims file that the veteran 
sought further treatment for an embolism or CVAs after his 
discharge from the hospital in 1972.  However, a private 
treatment record dated in February 1987 notes the veteran's 
history of 



having a CVA in 1972, at age 45, which was thought to be due 
to an embolism, although the doctor noted that there was 
there no history of irregular heart beat or carotid artery 
disease.  Additionally, during May 2002 treatment, the 
veteran reported that he had a stroke with residual left-
sided weakness and hemiparesis 30 years prior that was caused 
by "smoking Camel cigarettes which caused a clot in his 
lung."  

In October 2007, the veteran submitted internet research 
regarding a potential connection between deep sea diving and 
pulmonary barotraumas.  

In November 2007, the veteran was provided with a VA 
examination.  At the outset of the examination report, the 
examiner indicated that he had reviewed the veteran's claims 
folder.  After discussing the veteran's pertinent history, 
the findings of his physical examination, and the results of 
diagnostic studies, the examiner provided the opinion that 
the veteran's 1972 CVA was less likely than not caused by 
pressure changes experienced while aboard a submarine between 
May 1945 and August 1946.  The examiner based this opinion on 
the fact that there were no complaints of, treatment for, or 
diagnosis of cerebral or pulmonary embolism in his service 
medical records and no post-service diagnosis of pulmonary 
embolism, nor objective findings of pulmonary pathology on x-
ray or physical examination.  The examiner reported that a 
physical examination upon admission to the hospital in 1972 
showed normal lungs with no cyanosis and that the impression 
at that time was questionable cerebral embolism with ruptured 
varied aneurysm.  In this regard, the examiner noted that an 
arteriogram study in 1972 showed "complete occlusion of the 
right middle cerebral artery," with no clot and no bleed.  
The examiner also noted that the veteran had submitted an 
article regarding barotraumas in support of his claim, but 
stated that this article was irrelevant as the veteran had 
never been diagnosed with pulmonary emboli.  Finally, the 
examiner reported that the etiology of the veteran's CVA 
could only be speculated as being due to well-known risk 
factors, such as his long term smoking history prior to the 
1972 stroke.  

Based on the foregoing, the evidence does not show that an 
embolism, cerebral or pulmonary, was incurred in service.  
There is no competent medical evidence of 



record showing that the veteran ever suffered a pulmonary 
embolism or that he has any current residuals of a pulmonary 
embolism.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (In the absence of proof of a current disability, 
there can be no valid claim.).  

The veteran was first diagnosed with cerebral embolism in 
1972, almost twenty years after separation from service, and 
there is no competent evidence of record showing that this 
condition had its onset during active service or was related 
to any in-service disease or injury.  Because the assessment 
of the November 2007 VA examiner constitutes the only 
competent medical evidence addressing whether the veteran's 
cerebral embolism and CVA are related to service, the Board 
finds that the preponderance of the evidence is against the 
claim and thus service connection for this disability must be 
denied.  

In reaching this determination, the Board does not question 
the sincerity of the veteran's conviction that his embolism 
and subsequent CVA were related to service.  As a lay person, 
however, he is not competent to establish a medical diagnosis 
or show a medical etiology merely by his own assertions 
because such matters require medical expertise.  See 
38 C.F.R. § 3.159(a)(1) (2008) (Competent medical evidence 
means evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Because the veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, the Board finds that the 
preponderance of the evidence is against the claim.

For the reasons and bases provided above, the preponderance 
of the evidence in this case is against the veteran's claim 
for service connection for status post CVA and embolism of 
the left lung.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).  The evidence in this case is not so evenly 
balanced so as to allow for application of the benefit of the 
doubt rule as required by law and VA regulations.  



See 38 U.S.C.A. §5107 (West 2002).  Accordingly, the 
veteran's claim for service connection for this disability is 
denied.  


ORDER

Service connection for status post cerebral vascular accident 
(CVA) and embolism of the left lung is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


